Citation Nr: 1009929	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  08-09 982A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetic 
retinopathy.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Sarah Anne Keefe, Attorney


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The Veteran served on active duty from October 1967 to 
September 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision by the Winston-
Salem, North Carolina Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO denied service connection for diabetic 
retinopathy and for hypertension.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The Veteran has type II diabetes mellitus; and VA has granted 
service connection for that disorder.  The Veteran contends 
that both diabetic retinopathy and hypertension developed as 
a result of his diabetes.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection may also be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  If a nonservice-connected disorder is aggravated by 
a service-connected disorder, the veteran is entitled to 
compensation for the degree of increased disability (but only 
that degree) over and above the degree of disability existing 
in the absence of the aggravation.  See Allen v. Brown, 
7 Vet. App. 439, 448-49 (1995).  

VA treatment records associated with the claims file leave 
some question as to whether the Veteran has retinopathy.  In 
the reports of eye examinations performed in 2006 through 
2009, some clinicians have stated that the Veteran has mild 
retinopathy in his right eye, and no retinopathy in his left 
eye.  Other clinicians have stated that the Veteran has no 
retinopathy in either eye.  The most recent evaluation in 
April 2009 noted the diagnosis after eye examination as 
"diabetes without retinopathy noted today, but undilated 
exam."  The Board will remand the issue for a new eye 
examination to clarify whether the Veteran has retinopathy, 
and to obtain an opinion as to whether any retinopathy found 
is caused or worsened by the Veteran's diabetes.

Recent VA treatment records include hypertension among the 
Veteran's ongoing diagnoses.  In a May 2006 VA examination, 
the Veteran recalled that his hypertension was diagnosed at 
around the same time that his diabetes was diagnosed, in 
about 1993.  In statements in support of his claim and 
appeal, the Veteran, through his representative, noted that a 
VA clinician identified the Veteran's hypertension as a 
complication of his diabetes.  In order to obtain more 
evidence regarding the histories of the Veteran's diabetes 
and hypertension, the Board will remand the issue to afford 
the Veteran an opportunity to identify medical records that 
help to show the time of onset of each of those conditions.  
The Veteran should also have a new medical examination, to 
include a review of the file and a medical opinion as to the 
likelihood that the Veteran's diabetes caused or worsened his 
hypertension.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names 
and addresses of the medical care providers 
who first diagnosed his hypertension in the 
1990s.  After securing the necessary 
release, the RO should obtain any records 
which are not duplicates of those already 
contained in the claims file.   records.

2.  Obtain VA treatment records from the 
Salisbury VA Medical Center and associated 
clinics dating since November 2009.  

3.  Schedule the Veteran for a VA eye 
examination to clarify the condition of 
the Veteran's eyes.  The claims file must 
be provided to and be reviewed by the 
examiner in conjunction with the 
examination.  After examining the Veteran 
and reviewing the claims file, the 
examiner should state whether or not the 
Veteran has retinopathy in either eye.  If 
the examiner finds that there is 
retinopathy found in either or both eyes, 
the examiner should express an opinion as 
to whether the retinopathy is caused by 
the Veteran's type II diabetes mellitus.  
If not, the examiner should indicate 
whether the retinopathy is aggravated 
(permanently worsened beyond normal 
progress) by the diabetes.  If the 
examiner finds that retinopathy is 
aggravated by diabetes, he/she should 
quantify the degree of aggravation.  A 
rationale for the opinions expressed 
should be provided.

4.  Schedule the Veteran for a VA medical 
examination to clarify the history and 
likely etiology of the Veteran's 
hypertension.  The claims file must be 
provided to and be reviewed by the 
examiner in conjunction with the 
examination.  After examining the Veteran 
and reviewing the claims file, the 
examiner should express an opinion as to 
whether the Veteran's hypertension is 
caused by his type II diabetes mellitus.  
If not, the examiner should indicate 
whether the hypertension is aggravated 
(permanently worsened beyond normal 
progress) by the diabetes.  If the 
examiner finds that hypertension is 
aggravated by diabetes, he/she should 
quantify the degree of aggravation.  A 
rationale for the opinions expressed 
should be provided

5.  After completion of the above, review 
the expanded record and determine if the 
Veteran's claims can be granted.  If any 
claim remains denied, issue a supplemental 
statement of the case and afford the 
Veteran and his representative an 
opportunity to respond.  Thereafter, 
return the case to the Board for appellate 
review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The Veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


